DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (hereinafter Lee) (US 20200053651 A1), in view of Rotem et al. (hereinafter Rotem) (US 20170371401 A1).
Lee and Rotem are cited as prior art in the last office mailed on 07/15/2021. The teachings of Lee and Rotem are incorporated by reference to the extent that is applicable to amended claims.
By the way of amendment, Applicant inserted the limitation “determining that the HIS is operating in performance mode, and in response to the determination and the presence state, modifying a turbo configuration of a component of the IHS” into claims 1, 12 and 18.
As to claims 1, 12 and 18, Lee in view of Rotem teaches determining that the HIS is operating in performance mode [0138: “If the user is not present in operation 805, the electronic device may identify whether there is other electronic device connected by wire or wirelessly in operation 809…if the other electronic device is present, the electronic device may identify whether a function associated with the other electronic device is running in operation 811.”], and in response to the determination and the presence state, modifying a turbo configuration of a component of the IHS [Lee, 0139: “if the function associated with to other electronic device is running, the electronic device may enter the quasi absence mode in operation 813”] [Rotem, 0030: “As described herein PCU 138 may be configured to cause direct entry into a maximum performance state after a wake up from an idle or other low power state.”].
As to claims 2-8, 11, 13-17, the rejections are respectfully maintained for reasons as set forth in the last office action and incorporated by reference.
Claims 9, 10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (hereinafter Lee) (US 20200053651 A1) in view of Rotem .
As to claims 9, 10, 19 and 20, the rejections are respectfully maintained for reasons as set forth in the last office action and incorporated by reference.
Response to Arguments
Applicant's arguments filed on 07/15/2121 have been fully considered but they are not persuasive. 
In remarks, Applicant argued that Lee in view of Rotem fails to teach determining that the HIS is operating in performance mode, and in response to the determination and the presence state, modifying a turbo configuration of a component of the HIS.
The examiner respectfully traverses Applicant’s argument with the reasons as cited in the above rejections.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUXING CHEN/Primary Examiner, Art Unit 2187